       Case 1:20-cv-00035-SPW-TJC Document 21 Filed 05/20/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 JERALD PHILP,                                      CV 20-35-BLG-SPW-TJC

                     Plaintiff,
  v.                                                ORDER

 C. R BARD INC. and BARD
 PERIPHERAL VASCULAR INC.,

                     Defendants.

       The Court recognizes this matter was transferred to the District of Montana

and referred to the undersigned on March 30, 2020. (Doc. 8) The Court herein

takes notice that Plaintiff Jerald Philp has an out-of-state attorney of record:

Amanda L. Washington of the firm McGlynn Glisson & Mouton of Baton Rouge,

Louisiana. Under L.R. 83.1(a)(2), only an attorney who is authorized to appear

under this rule may appear on behalf of a party. Accordingly,

       IT IS ORDERED that Plaintiff’s Counsel shall file a notice of appearance

stating their standing with the State Bar of Montana. In lieu of bar membership to

the State Bar of Montana, Plaintiff shall arrange for local counsel, who must file

notice of appearance within 30 days, or Friday, June 19, 2020. Local counsel

may then move for pro hac vice admission of out-of-state counsel consistent with

L.R. 83.1(d).
Case 1:20-cv-00035-SPW-TJC Document 21 Filed 05/20/20 Page 2 of 2



IT IS ORDERED.

DATED this 20th day of May, 2020.

                             _______________________________
                             TIMOTHY J. CAVAN
                             United States Magistrate Judge
